DETAILED ACTION
Applicant: SHERMAN, Eilon & TSIPSHTEIN, Shai
Assignee: Yissum Research Development Company of the Hebrew University of Jerusalem LTD
Attorney: William L. KUMA (Reg. No.: 32,422)
Filing: Request for Continued Examination filed 11 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Status of Claims
Claims 1, 3-4, 6, 8-9, 13-14, 16-18, and 20-21 are currently pending before the Office.  Independent claims 1, 18, 20, and 21 have been amended to further include “wherein said temporal illumination profile is selected to result in alternative saturation of acceptor fluorophores in the sample causing a variation of emission of donor fluorophore over time” and dependent claims 9 and 13 have been amended to fix indefiniteness issues. 

Priority
The instant application is a Continuation-in-Part for PCT/IL2020/050075 filed 16 January 2020 and is a Continuation-in-Part for PCT/IL2019/050794 filed 15 July 2019 with priority to Provisional Application 62/698,395 filed 16 July 2018. 
Applicant is required to certify that the international application was not withdrawn or considered to be withdrawn, either generally or as the United States, prior to the filing date of the national application claiming benefit under 35 U.S.C. 120 and 365(c) to such international application (MPEP §1895.01).

Response to Arguments
Applicant’s arguments, see Pages 8-13, filed 11 May 2022, with respect to claim objections, §112(b) rejections, & prior art rejections have been fully considered and are persuasive in that the suggested amendments have been made to correct the claims, to make the claims definite, and to avoid the cited art by further requiring “wherein said temporal illumination profile is selected to result in alternative saturation of acceptor fluorophores in the sample causing a variation of emission of donor fluorophore over time”.  The objections of the claims & Specification have been withdrawn, and the rejections of the claims in view of §112(b) & cited art.  Upon further review, the claims are rejected for newly added indefiniteness issues and in view of Kanarowski and Weiss et al. (US Pat. 7,456,954)¸ see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6, 8-9, 13-14, 16-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18, and 20-21 include the phrase “said temporal illumination profile is selected to result in alternate saturation of acceptor fluorophores” which is indefinite since it is unclear if “alternate saturation” refers to a “substitute/alternative saturation” or “alternating saturation”.  If “alternate” is meant to refer to “substitute/alternative saturation”, then it should be amended to “alternative saturation”.  If “alternate” is meant to refer to “alternating saturation” (i.e. occur in turn repeatedly), then it should be amended to “alternating saturation”.  Claims 3-4, 6, 8-9, 13-14, and 16-17 inherit this rejection.  For purposes of examination, a temporal illumination profile that results in alternative saturation or alternating saturation will cover the claimed invention.
Claims 1, 18, and 20-21 include the phrase “associated with donor fluorescence emission . . . a variation of emission of donor fluorophore” which is indefinite since it is unclear if “emission of donor fluorophore” refers back to the prior claimed “donor fluorescence emission”.  If they are different “emissions”, then further detail must be added to differentiate them from each other.  If they are the same, then the claim should be amended to “a variation of the donor fluorescence emission over time”.  Claims 3-4, 6, 8-9, 13-14, and 16-17 inherit this rejection.  For purposes of examination, the Examiner will consider the “donor fluorescence emission” to be the same.
Claim 17 includes the phrase “components of at least one stream of data pieces” which lacks antecedent basis, and should be amended to “said at least one stream of data pieces”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6, 8-9, 13-14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanarowski (US Pub. 2014/0340482) and Weiss et al. (US Pat. 7,456,954).
Regarding claim 1, Kanarowski discloses a system (claims 1 & 21); a method (claim 18) for monitoring a sample (Kanarowski: Abstract); a control unit (¶49) connectable to illumination unit (114,116,117; ¶¶42-43), activation unit (112) and a detector unit (155) (claim 20) and comprising:
a light unit (Fig. 1 lasers 114,116,117; ¶¶42-43) configured for illuminating the sample (¶¶42-43 sample of cells with photoactivatable fluorescent molecules (PAFMs)) in at least a first donor fluorophore excitation wavelength range and a second, acceptor fluorophore excitation wavelength range (¶¶42-43 PAFM can be an energy transfer donor or an energy transfer acceptor.; ¶59 suitable laser or light source at a corresponding wavelength may be used to activate and/or excite the colors being used);

    PNG
    media_image1.png
    476
    457
    media_image1.png
    Greyscale


a collection unit (145b; ¶43 samples; ¶¶46-47 camera captures images) configured for collecting a light emitted from the sample (¶43) in at least a third wavelength range and directing said emitted light towards at least one detector (155; ¶¶46-47);
an activation unit (112; ¶42 – 405 nm laser can be used to activate) configured for providing activation signal (claims 1,18,21)/one or more activation signals (claim 20) to selectively activate (¶42) at least a portion of donor fluorescent substance in the sample (¶¶42-43 fluorescent molecules attached by a bond & imaging at least two different subsets of materials), wherein said activation signal is controllable illumination of selected temporal activation illumination intensity profile (¶¶42-45 AOTF can be configured to control the light sources to provide time-dependent sequences of illumination of at least one wavelength.);
a processing circuitry (AOTF 120) configured for operating the light unit to determine a selected temporal illumination profile (¶¶42-45) of said at least first and second wavelength ranges (lasers 114,116,117; ¶¶42-43) and for operating the activation unit (112; ¶42) for controllable activation (¶¶44-45; ¶49), wherein said third wavelength range comprises wavelength associated with donor fluorescence emission (¶¶42-43 energy transfer donor PAFM); and 
said at least one detector (155; ¶¶46-47) is configured for detecting light of said third wavelength range (¶43; ¶¶46-47), collected by said collection unit (145b; ¶43; ¶¶46-47) and generate at least one stream of data pieces indicative of intensity pattern (Fig. 1 CCD camera 155 collects mirror 132 & splitter 150; ¶82 pattern & different times; ¶87 imaging ligand binding) of collected light at a selected sampling rate (¶¶46-47 camera can capture images of one or more molecules . . . as a function of time),
wherein said temporal illumination profile comprises a selected temporal intensity modulation of said second wavelength range of a selected modulation pattern (¶¶43-45),
wherein the processing circuitry (Fig. 1 computer; ¶100 processing) is configured for receiving and processing said at least one stream of data pieces (¶82; ¶87) associated with intensity of collected light to identify modulated intensity profile (¶45) of said collected light within one or more time windows to provide output data thereof (¶49 process data & operate software; ¶87 raw frames sufficient to reconstruct receptor dynamics), and
wherein said one or more time windows (¶49) is associated with a selected duration following provision of activation signal for activation (112; ¶42) of fluorophores in the sample (¶¶42-43; ¶59).
wherein the processing circuitry is configured to select said one or more time windows by identifying time variation of intensity profile in said at least one stream of data pieces associated with intensity of collected light (¶49; ¶87) (claim 21).  However, Kanarowski fails to disclose alternate saturation of acceptor fluorophores.
In a related field of endeavor, Weiss et al. discloses a system for monitoring a sample (Weiss et al.: Fig. 3; Abstract – [FRET] used to analyze small numbers of molecules), comprising: 
a light unit (lasers G & R) configured for illuminating the sample (multi-well coverslip) in at least a first, donor fluorophore excitation wavelength range (Fig. 1 donor D-ONLY; Fig. 3 laser G; C.9:L.58-C.10:L.32 first laser (denoted D for “Donor” excitation; dotted line “G”, FIGS. 1A, 3) excites the donor directly) and a second, acceptor fluorophore excitation wavelength range (Fig. 1 acceptor A-ONLY; C.9:L.58-C.10:L.32 the second laser (denoted A for “Acceptor” excitation; dotted line “R”) excites the acceptor fluorophore directly.); 

    PNG
    media_image2.png
    525
    926
    media_image2.png
    Greyscale

a collection unit (OBJ) configured for collecting a light emitted from the sample (multi-well coverslip) in at least a third wavelength range (Fig. 1 emission profiles; Abstract – emission profile of the fluorophores is used to determine useful information about the labeled and/or non-labeled molecules including molecular interactions between the molecules; C.9:L.58-C.10:L.32 emission profiles) and directing said emitted light towards at least one detector (APD1,APD2);
a processing circuitry (Fig. 3; C.12:L.59-65 data analysis; C.21:L.58-67 data analysis methods) configured for operating the light unit (lasers G,R) to determine a selected temporal illumination profile (C.6:L.66-C.7:L.26 time-division multiplexing (TDM) & laser excitation sources can be rapidly alternated or modulated during the transit time of the molecule to maximize the information extracted by the diff-using/drifting molecule; C.9:L.58-C.12:L.65 A multi-dimensional histogram can be constructed from these 7 burst quantities and sub-populations can be identified and separated) of said at least first and second two different wavelength ranges (Fig. 3 lasers G,R), wherein said third wavelength range comprises wavelength associated with donor fluorescence emission (Fig. 1 donor emission D-ONLY & D-A SPECIES; C.9:L.58-C.10:L.32);
said at least one detector (APD1,APD2) is configured for detecting light of said third wavelength range (Fig. 1 emission profiles; Abstract; C.9:L.58-C.10:L.32), collected by said collection unit (OBJ) and generating at least one stream of data pieces indicative of intensity pattern of collected light at a selected sampling rate (C.9:L.58-C.12:L.65 burst analysis; C.19:L.59-C.20:L.49 comprehensive picture of the expression pattern), 
wherein said temporal illumination profile is selected to result in alternate saturation of acceptor fluorophores in the sample causing a variation of emission of donor fluorophore over time (C.9:L.58-C.10:L.32 ALEX-FRET is based on rapid alternation between two laser excitations (FIG. 1A) at timescales faster (greater than 10-fold faster) than the diffusion of the molecules of interest through femtoliter confocal-detection volumes (0.2-1 ms)), said temporal illumination profile comprises (i) a continuous illumination of the first wavelength range, or a lower modulation frequency and temporally overlapping with respect to modulation frequency of the second wavelength range and (ii) a selected temporal intensity modulation of said second wavelength range of a selected modulation pattern (C.9:L.58-C.12:L.65 data can be analyzed by bins of the modulation period duration . . . modulation schemes such as polarization modulation, intensity modulation (triplet/saturation) and short interlaced pulsed-laser excitation, can generate many more observables and ratiometric expression).
In view of the ability to obtain differentiation between donor-only, acceptor-only, and donor-acceptor species of fluorophore emissions characterized by various donor-acceptor distances to determine useful information about various properties of the various properties of the molecules and molecular interactions between the molecules by using emission profiles from double probing (ALEX-FRET) as is disclosed in Weiss et al. at Columns 9-12 & Figure 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weiss et al. with the teachings of Kanarowski to obtain useful information of molecules and molecular interactions utilizing an alternate laser excitation (ALEX) method in conjunction with fluorescence/Förster resonance energy transfer (FRET).


	In regard to claim 3 which is dependent on claim 1, Kanarowski also discloses that the light unit comprises at least a donor illumination light source for providing the donor fluorophore excitation light wavelength range and an acceptor illumination light source for providing the acceptor fluorophore excitation light wavelength range (e.g., “… fluorophores can be imaged either sequentially or simultaneously … photoactivatable or photoswitchable fluorescent molecules (PAFMs) … PAFM can be an energy transfer donor or an energy transfer acceptor … it is to be understood that dyes can be in many different colors. A suitable laser or light source at a corresponding wavelength may be used to activate and/or excite the colors being used …” in paragraphs 43 and 59).
	In regard to claim 4 which is dependent on claim 1, Kanarowski also discloses that the activation unit comprises an activation light source configured to provide illumination with a fourth, activating illumination wavelength range (e.g., “… 405 nm laser or other lasers can be used to activate a subset of probe molecules … immediately following conversion by the 405 nm laser, excite the converted fluorescent probe … acoustic optical tunable filter (AOTF) 120, controllable through software provides the ability to properly attenuate multiple light sources simultaneously and control the efficiency of activation, excitation … time-dependent sequences of illumination …” in paragraphs 42, 44, and 45).
	In regard to claim 6 which is dependent on claim 4, Kanarowski also discloses that said temporal activation illumination of the fourth wavelength range comprising at least one of a pulse temporal pattern and continuous illumination pattern (e.g., “… 405 nm laser or other lasers can be used to activate a subset of probe molecules … immediately following conversion by the 405 nm laser, excite the converted fluorescent probe … acoustic optical tunable filter (AOTF) 120, controllable through software provides the ability to properly attenuate multiple light sources simultaneously and control the efficiency of activation, excitation … time-dependent sequences of illumination …” in paragraphs 42, 44, and 45).
	In regard to claim 8 which is dependent on claim 1, Kanarowski also discloses that said activation unit is configured for providing illumination at amount or intensity sufficient for activating up to 10 fluorophores within a region of diffraction limited spot in the sample for a given activation signal, the diffraction limited spot is determined by optical elements used of the collection unit (e.g., “… achieve a resolution greater than 10-fold beyond the diffraction barrier by engineering the microscope's point-spread function ("PSF") through optically saturable transitions of the (fluorescent) probe molecules … selected range of intensities … at least one molecule with at least one activation photon …” in paragraphs 3 and 42).
	In regard to claim 9 which is dependent on claim 1 in so far as understood, Kanarowski also discloses that the light unit comprises an optical arrangement adapted for directing said at least two different wavelength ranges towards a common selected region of the sample (e.g., “… optical fiber can connect the light source to the AOTF. An optical fiber combiner can combine the optical power carried by two optical fibers, such as from a plurality of light sources into a single output fiber …” in paragraph 45).
	In regard to claim 13 which is dependent on claim 1, Kanarowski and Weiss et al. further disclose that said at least one detector is one of: a detector that comprises a pixel array positioned at an image plane with respect to at least a region of the sample, or a single pixel detector (Kanarowski: ¶47 CCD camera; Weiss et al.: Fig. 3).
	In regard to claim 14 which is dependent on claim 13, Kanarowski and Weiss et al. further disclose that the processing circuitry is configured to select said one or more time windows by identifying time variation of intensity profile in said at least one stream of data pieces associated with intensity of collected light (Kanarowski: ¶49; ¶87; Weiss et al.: Fig. 3; C.6:L.66-C.7:L.26; C.9:L.58-C.12:L.65; C.21:L.58-67).
In regard to claim 16 which depends from claim 14, Weiss et al. further discloses wherein the processing circuitry (Weiss et al.: Fig. 3; C.6:L.66-C.7:L.26; C.9:L.58-C.12:L.65) is configured to determine FRET interaction distances (C.9:L.58-C.12:L.65 Combination of E and ALEX on two-dimensional histograms allows sorting and quantitation of reactants and products of a reaction/interaction, and identifies structural features of the products that can determine the specificity of an interaction. Information about diffusion time, brightness, and concentration can also be extracted from the burst search analysis.) in said identified modulated intensity profile utilizing level of modulation of the collected light (C.9:L.58-C.12:L.65).
In regard to claim 17 which depends from claim 14, Weiss et al. further discloses wherein the processing circuitry (Weiss et al.: Fig. 3; C.6:L.66-C.7:L.26; C.9:L.58-C.12:L.65) is configured to determine temporal frequency components of at least one stream of collected data piece in said one or more time windows (Figs. 1-3; C.6:L.66-C.7:L.26; C.9:L.58-C.12:L.65; C.21:L.58-67).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884